41 A.3d 306 (2012)
304 Conn. 919
Anthony VENDRELLA et al.
v.
ASTRIAB FAMILY LIMITED PARTNERSHIP et al.
Not in source.
Supreme Court of Connecticut.
Decided April 12, 2012.
Lester Katz, Hartford, and Christian Sterling, in support of the petition.
William F. Gallagher, New Haven, and Hugh D. Hughes, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 133 Conn.App. 630, 36 A.3d 707, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that a horse belongs to a species so naturally inclined to do mischief or be vicious to human beings that the minor plaintiffs injuries were reasonably foreseeable, regardless of whether the particular horse has shown a prior vicious disposition known to the keeper?"